DETAILED ACTION

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
GB 2512934 A to Arrowsmith et al. teaches a reductant injection system including an injector 12 with an injector tip 28 protruding into a frustoconical shield member 4 (see Fig. 7).  However, the prior art does not disclose or teach an injector mount configured to mount an injector in the context of the claimed invention, wherein the injector mount includes a spray opening surrounding a spray axis; an injector housing extending from an inlet end that receives exhaust gases to an outlet end, and wherein the inlet end defines a planar area that is transverse to the spray axis; and a spray protector extending axially from the injector mount to break the planar area.
US 8,438,839 B2 to Floyd et al. discloses an injection system including an injector mount analogous to that of the claimed invention.  However, the prior art does not disclose or teach a spray protector extending axially from the injector mount to break the planar area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799